Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 15 August 1803
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            Monsieur le Président,
            Paris 15 aoust 1803.
          
          Mr. Foncin retourne dans Votre Pays, et je suis très jaloux de son sort.
          Il va vous redemander du service; et j’espere que vous lui en accorderez de nouveau, parcequ’il est très bon homme et très bon Officier, dans un genre qui est une Science et qui par conséquent demande à être cultivé pour sa défense propre, chez la Nation même la plus pacifique.
          Il a vu nos mœurs nouvelles et il n’a pu s’y accoutumer. Un homme de bon sens et d’un caractere élevé qui a vécu quelque tems dans les Etats Unis, ne peut se déterminer à mourir en aucune partie de l’Europe.
          Je vous remercie d’avance des bontés que vous aurez pour lui.
          Je vous remercie de celles que vous témoignez à mes Enfans et à moi même. Vous savez combien mon amour pour votre Patrie est accru par les Sentimens de raison, d’humanité, de liberté, de moderation, de sagesse du Philosophe qui la gouverne.
          Salut et respect.
          
            
              Du Pont (de Nemours)
          
         
          Editors’ Translation
          
            
              Mister President,
              Paris, 15 Aug. 1803
            
            Mr. Foncin is returning to your country and I envy his lot.
            He is going to ask you for a new assignment and I hope you will grant him another one because he is a very good man and a very good officer, in a scientific domain that should be fostered for national defense, even in the most peaceful nation.
            He has observed our new ways of life and could not get used to them. A man of good sense and high character who has lived in the United States for some time cannot bring himself to die in any part of Europe.
            
            Thank you in advance for your kindness toward him.
            And thank you for your kindness to my children and me. You know how much my love for your country is enhanced by the spirit of reason, humanity, liberty, moderation, and wisdom of the philosopher who governs it.
            Greetings and respect.
            
              Du Pont (de Nemours)
            
          
        